Giegerich, J.
The plaintiff sued for the recovery of moneys alleged to have been obtained from him by the defendant by fraudulent-representations. The justice decided that no .fraud was shown and gave judgment in favor of plaintiff for the amount *473claimed “for moneys loaned.” This was error. H the justice did not believe, as is obvious, that a fraud had been committed, it was his duty to dismiss the complaint, or, upon a conflict) of the evidence, to render a judgment in favor of the defendant, and not give judgment for the plaintiff for the sum obtained ex contractu.
The form of the plaintiff’s action being ex delieio, it was incumbent upon him to establish the fact that the defendant was guilty of fraud in contracting or incurring the liability, and his allegations were not sustained by the mere proof’ of a contract and its breach. Walter v. Bennett, 16 N. Y. 250; Ross v. Mather, 51 id. 108; Truesdell v. Bourke, 145 id. 612; Kley v. Healy, 9 Misc. Rep. 93; Smith v. Smith, 4 App. Div. 227; Starr v. Silverman, 23 Misc. Rep. 151; 50 N. Y. Supp. 657; Wright v. Duffie, 23 Misc. Rep. 338 and citations.
The judgment cannot stand in any event, because it is not secundwn allegata et probata. Fuld v. Kahn, 4 Misc. Rep. 600; Owens v. Flynn, 7 id. 171; Kley v. Healy, supra.
The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the, event.
Beekman, P. J., and Gtldebsleeve, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.